Case: 1:20-cv-02587 Document #: 11 Filed: 05/05/20 Page 1 of 2 PagelD #:59

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
TOY HELICOPTER SOLUTIONS LLC,

CASE NUMBER: = 1:20-CV-2587

V. ASSIGNED JUDGE: Charles P. Kocoras

ADMINISTRATION, INC., and RURAL — \facistRATEJUDGE: Sidney I. Schenkier
KING HOLDING CO.,

TO: (Name and address of Defendant)

Rural King Holding Co.
c/o Registered Agent

Don Davis

4216 Dewitt Ave. Mattoon,
Illinois 61938

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Timothy E. Grochocinski

NELSON BUMGARDNER ALBRITTON PC
15020 S. Ravinia Ave., Suite 29

Orland Park, IL 60462

: 243 ‘ 21 ; :
an answer to the complaint which is herewith served upon you, days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

Veeds Dilber pags April 29, 2020

 

(By) DEPUTY CLERK . Hot 5 DATE
 

Case: 1:20-cv-02587 Document #: 11 Filed: 05/05/20 Page 2 of 2 PagelD #:60

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Illinois

Case Number. 1:20-CV-2587

Plaintiff:

TOY HELICOPTER SOLUTIONS LLC

vs.

Defendant:

RK HOLDINGS, LLP, RURAL KING ADMINISTRATION, INC., and RURAL KNG
HOLDING CO.,

For: Nelson Bumgardner Albriton P.C.

Received by ADVANCED INVESTIGATIVE SERVICES, INC. on the 30th ey of April, 2020 at 10°15 am ta be served on
ev m

ral King Holding Co. c/o Registered Agent Don Davis, 4216 ee , Maffoon, IL 61938. |,
ane. . being duly sworn, depose and say that on the Kay rot i May 2020 at aa
executed service by delivering a true copy of the Summons INA Civil ea Complaint For Patent Infringemeht and
Exhibit 1 & 2 in accordance with state statutes in the manner marked below:

{CORPORATE SERVICE: By serving Dao Sais as
. Acopy of the aforementioned sccaloialaaal was mailed to

on
() NON SERVICE: For the reason detailed in the Comments below.

Age/Date of Birth: y q Sex: iN \ Race: Cau
Service Fee: vi 0 : Reiufee 44) 920 TOTAL: ?) gl id

COMMENTS:

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this
service was made

4 A. r ‘D AA
Subscgibed and Sworn to before me on the day

of /llLau ; by the affiant who is

    

ADVANCED INVESTIGATIVE SERVICES, INC.

 

License # 117-000899
Oe 3 P.O. Box 22
: "OFFICIAL SEAL Nashville, IL 62263
(800) 995-7717

} NOTARY PUBLIC - STATE OF ILLINOIS

t
€
é JUDITH A BONE é
4
MY COMMISSION EXPIRES 04/18/22 ¢

PAPEL A

Our Job Serial Number; 2020001372

 

 

 

Copynght © 1992-2020 Database Services, Inc - Process Server's Toolbox VB tc

 

PRIVATE INVESTIGATOR PERC #
Authorized in accordance with State Adie
